DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,142,957 in view of Mladjan (US Patent Application Publication No. 2017/0152744).
Claim 1 of the present application discloses all of the limitations of claim 1 of the reference patent with the exception of the high-powered LED light system and the set of high-definition video cameras.
Mladjan discloses that a light system 360 and a set of video cameras 370 can be disposed on a boring system 300.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a light system and a video camera so that video of the boring can be taken and so the video is properly illuminated.
Further, the examiner takes Official Notice that high-powered LED light systems are known in the art and that high-definition video cameras are also known in the art.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use a high-powered LED light in place of the generic light of Mladjan as it constitutes a substitution of known equivalents to perform the same function, which is in this case to illuminate a boring video.  It also would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use set of high-definition video cameras in place of the video camera of Mladjan so that the boring operation can be recorded in greater detail.
In reference to claim 2, Mladjan discloses that the set of video cameras 370 is located on the torch support structure 310 (Fig. 3).
In reference to claim 6, Mladjan discloses that the set of video cameras 370 is located on an enclosure 310.
In reference to claim 9, Mladjan discloses that the set of video cameras 370 is configured for remote control through a communication line 60 (par. 0056, “Operator control of the video cameras 370, illumination device 360”; par. 0059, control is provided through line 60).
In reference to claim 10, Mladjan discloses a fiber optic line 60a.  Mladjan fails to disclose that data from the set of cameras 370 is transmitted on a fiber optic cable, but the examiner takes Official Notice that it is well known in the art to transmit data on fiber optic cables.  It would have been obvious to a person having ordinary skill in the art to transmit data on a fiber optic cable rather than another cable as it amounts to a substitution of known equivalents to perform the same function, which is in this case to transmit data.

Claims 12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 11,142,957. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent entirely anticipated the claims of the present invention.

Allowable Subject Matter
Claims 3-5, 7, 8, 11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



10/20/22